Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claim 1. More specifically, Siciliano et al. (US 6,374,971 B1) in view of Ichikawa (US 2016/0114687 A1) fails to teach that “during the vertical displacement by the second actuator, the first actuator is configured to act as a damper,” as recited at the end of amended claim 1. The Examiner agrees with the Applicant Arguments/Remarks filed 08/03/2022, in that, while Ichikawa’s biasing member 33 acts as a damper when the drive unit 32 lowers the current collector arm, the drive unit 32 does not act as a damper when the biasing member 33 raises the current collector arm (see Arguments/Remarks, pages 1-2). While certain motors may offer resistance to movement in the form of detent torque, Ichikawa makes no mention of such resistance or biasing. Thus, the Examiner concludes it would not be reasonable to interpret Ichikawa’s motor 32 as configured to act as a damper. 
Further, the Examiner notes that JP H0739007A, cited as an anticipatory reference in the Chinese Office Action dated March 25, 2022, fails to teach actuators that act as dampers when the opposing actuator is vertically displaced. Rather, JP H0739007A teaches multiple actuators (4) used to adjust the attitude of the collector (2) (English abstract) (Fig. 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617